fN TI'HE SUPREME COURT OF THE STATE OF DELAWARE

ARNOLD BROWN,l §
§
Petitioner Below, § No. 380, 2016
Appellant, §
§ Court BeloW_Family Court
v. § of the State of Delaware,
§
STATE OF DELAWARE, § Cr. Case No. 1603012146
§ Petition No. 16- 1 5 660
Respondent Below, §
Appellee. §

Submitted: December 2, 2016
Decided: January 20, 2017

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
_ORM

This 20th day of January 2017, after careful consideration of the parties’ briefs
and the record on appeal, We find it evident that the judgment of the Family Court
should be affirmed on the basis of the F amin Court’s July 14, 2016 order. The
Family Court did not err in concluding that the appellant did not qualify for
mandatory expungement under 10 Del. C. 1025 (d) and failed to meet his burden for
discretionary expungement under 10 Del. C. § 1025(e). We decline to consider facts
the appellant raises in his opening brief in support of his petition for expungement

that Were not presented to the Family Court in the first instance.2

 

1 The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
2 Del. Supr. Ct. R. 8.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Farnily
Court is AFFIRl\/[ED.
BY THE COURT:

/s/ Randy J. Holland
Justice